 



Exhibit 10.5
EXECUTION VERSION



     
SWAP 1 CONFIRMATION (A-3b)
  (GOLDMAN SACHS LOGO) [y43107y4310701.gif]
 
   
 
  November 21, 2007

     
To:
  DaimlerChrysler Auto Trust 2007-A
Contact:
  c/o The Bank of New York (Delaware)
 
  100 White Clay Center, Route 273
 
  P.O. Box 6995
 
  Newark, Delaware 19711
 
  Attention: Corporate Trust Administration
 
  Facsimile: +1 (302) 453-4400
 
   
Copy:
  The Bank of New York
 
  101 Barclay Street, 8W
 
  New York, NY 10286
 
  Attention: Asset Backed Securities Unit
 
  email: jbobko@bankofny.com
 
   
 
  and
 
   
 
  DaimlerChrysler Financial Services Americas LLC
 
  CIMS 408-24-05
 
  27777 Inkster Road
 
  Farmington Hills, MI 48335
 
  Attention: Paul Colenso
 
  Facsimile: +1 (248) 427-3595
 
   
From:
  Goldman Sachs Mitsui Marine Derivative Products, L.P.
Contact:
  85 Broad Street
 
  New York, New York 10004
 
  Attention: Swap Administration
 
  Facsimile: +1 (212) 902-1000

Re: Interest Rate Swap – A-3b Notes, Reference No LTAA1709884676
Ladies and Gentlemen:
          The purpose of this letter agreement is to confirm the terms and
conditions of the Swap Transaction entered into between Goldman Sachs Mitsui
Marine Derivative Products, L.P. (“Party A”) and DaimlerChrysler Auto Trust
2007-A (“Party B”) on the Trade Date listed below (the “Transaction”). This
letter constitutes a “Confirmation” as referred to in the Agreement specified
below.

 



--------------------------------------------------------------------------------



 



           The definitions and provisions contained in the 2006 ISDA Definitions
(as published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. For these purposes, all references in those
Definitions to a “Swap Transaction” shall be deemed to apply to the Transaction
referred to herein. In the event of any inconsistency between those Definitions
and this Confirmation, this Confirmation will govern.
           1. This Confirmation supplements, forms part of, and is subject to,
the 1992 ISDA Master Agreement (Multicurrency-Cross Border), including the
Schedule thereto, dated as of November 21, 2007, as amended and supplemented
from time to time (the “Agreement”) between you and us. All provisions contained
in the Agreement govern this Confirmation except as expressly modified below.
            2. The terms of the particular Transaction to which this
Confirmation relates are as follows:

         
 
  Party A:   Goldman Sachs Mitsui Marine Derivative Products, L.P.
 
       
 
  Party B:   DaimlerChrysler Auto Trust 2007-A
 
       
 
  Trade Date:   November 21,2007
 
       
 
  Effective Date:   November 21, 2007
 
       
 
  National Amount:   For the first Calculation Period, the Notional Amount of
this Transaction for purposes of calculating payments due by either party on the
first Payment Date will be $115,000,000. With respect to any subsequent
Calculation Period up through and including the Calculation Period ending on but
excluding February 8, 2012, the Notional Amount will be the Note Balance for the
A-3b Notes, after giving effect to all amounts distributed as of the Payment
Date that is the first day of such Calculation Period, as stated on the
Distribution Statement to Noteholders relating to such Payment Date (the “Actual
Balance”). Party B shall determine the Actual Balance and shall inform Party A
of such determination on such Payment Date. For the avoidance of doubt, after
the first Calculation Period, Party B shall notify Party A on each Floating Rate
Payer Payment Date of the Actual Balance, determined in accordance with the
foregoing sentence, relating to the Notional Amount that relates to the next
Floating Rate Payer Payment Date.
 
       
 
      For the avoidance of doubt, the Notional Amount shall not be reduced as a
result of a liquidation of Collateral following an “Event of Default” (as
defined in the Indenture).
 
       
 
  Termination Date:   The earlier of (i) February 8, 2012, not subject to
adjustment with respect to the Fixed Rate Payer payment obligations and subject
to adjustment in accordance with the Following Business Day Convention with
respect to the Floating Rate Payer payment obligations or (ii) the

2



--------------------------------------------------------------------------------



 



           
 
      date on which the Notional Amount is equal to zero.  
 
                  Fixed Amounts      
 
       
 
  Fixed Rate Payer:   Party B.  
 
         
 
Fixed Rate Payer Payment Date: The 8th day of each calendar month, commencing
December 8, 2007, and ending on the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention.  
 
         
 
Fixed Rate: 5.136%.  
 
         
 
Fixed Rate Day Count Fraction: 30/360  
 
         
 
Fixed Rate Period End Dates: No Adjustment  
 
                  Floating Amounts      
 
         
 
Floating Rate Payer: Party A.  
 
         
 
Floating Rate Payer Payment Dates: The 8th day of each calendar month,
commencing December 8, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention.  
 
         
 
Spread: Plus 0.68%  
 
         
 
Floating Rate Option: USD-LIBOR-BBA.  
 
         
 
Designated Maturity: One month.  
 
         
 
Floating Rate Day Count Fraction: Actual/360.  
 
         
 
Reset Dates: The first day of each Floating Payer Calculation Rate Period.  
 
         
 
Floating Rate Period End Dates: Adjusted in accordance with the Modified
Following Business Day Convention  
 
         
 
Business Days: New York

3



--------------------------------------------------------------------------------



 



            3. Account Details                       Payments to Party A:  
Citibank     New York, New York     ABA No.: 021000089     Account No.: 40670834
    Entity Name: Goldman Sachs Capital Markets, L.P.                   Payments
to Party B:   Citibank, N.A.     New York, New York     ABA No.: 021000089    
Account No.: 36172242     Ref: DCAT 2007-A Deposit A/C ASTRA #107156      
            Party A Operations Contact:   Goldman Sachs Capital Markets, L.P.  
  85 Broad Street     New York, New York 10004     Attention: Swap
Administration     Telephone: +1 (212) 902-1000     Telefax: +1 (212) 902-5692  
                Party B Operations Contact:   Citibank, N.A.     Attention:
Cirino Emanuele     Telephone: +1 (212) 816-5614     Telefax: +1 (212) 816-5527

4



--------------------------------------------------------------------------------



 



          Please confirm that the foregoing correctly sets forth the terms of
our agreement by executing this Confirmation (Party A Reference Number
LTAA1709884676) and returning it to us.

                      Best Regards,
 
                    GOLDMAN SACHS MITSUI MARINE DERIVATIVE PRODUCTS, L.P.
 
                    By:   GSMMDPGP, INC.,         its general partner
 
                    By:   /s/ D. Karamoshos                  
 
      Name:   Despina Karamoshos    
 
      Title:   Vice President    
 
                    DAIMLERCHRYSLER AUTO TRUST 2007-A
 
                    By:   THE BANK OF NEW YORK (DELAWARE)         not in its
individual capacity but solely as Owner Trustee
 
               
 
  By:   /s/ Kristine K. Gullo                      
 
      Name:   Kristine K. Gullo    
 
      Title:   Vice President     

GS/DCAT 2007-A SWAP 1 CONFIRMATION (A-3b)

 